Citation Nr: 0407038	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-45 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased rating for paravertebral myositis 
and back pain, currently evaluated as 20 percent disabling.  

Entitlement to service connection for a psychiatric 
disability, claimed to be secondary to the service-connected 
paravertebral myositis and back pain.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating decision, the 
disability rating for the veteran's service-connected back 
disability was confirmed and continued at 20 percent.  The 
Board remanded the case in June 1999 for additional 
development.  Over the intervening period, in an April 2000 
rating decision, secondary service connection was denied for 
a mental disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
her claim and informing her whether she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board observes VCAA notice received in March 
2003 only addressed her service connection claim.  No notice 
has been provided with respect to her increased rating claim.  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything she has pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

The Board observes that effective September 23, 2002, the 
schedule for rating intervertebral disc syndrome was revised 
pursuant to 67 Fed. Reg. 54345-54349 (August 22, 2002).  In 
addition, effective September 26, 2003 the criteria for 
rating disabilities of the spine were revised pursuant to 68 
Fed. Reg. 51454-51456 (August 27, 2003).  

The Board further observes that VA must consider factors 
listed in 38 C.F.R. § 4.45.  These include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing should be considered as well.  

Additional examination is required to examine the veteran's 
back disability under the new criteria and to evaluate the 
impact of functional loss on the veteran's disability 
picture.  

With respect to the issue of entitlement to secondary service 
connection for a nervous condition, the Board observes that 
service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The report of the May 2003 VA examination reflects that the 
examiner opined that current psychiatric disability was not 
due to service-connected back disability.  However, for the 
purposes of secondary service connection, entitlement may be 
established for disability caused or worsened by service-
connected disability.  Consequently, additional inquiry is 
necessary before the Board can fairly decide the veteran's 
case.  In view of the foregoing, this case is remanded to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate her 
claim and should be requested to send VA 
all pertinent evidence or information in 
her possession.  

2.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and severity of the 
service-connected back disability.  All 
indicated special studies and tests, 
including range of motion studies, should 
be accomplished.  The claims folder 
should be made available for use in 
studying the case.  The examiner is 
requested to provide a complete 
discussion on current symptomatology 
associated with service-connected back 
disability and to reach a complete 
diagnosis regarding the veteran's 
existing back disability.  In addition, 
the examiner is requested to state 
whether or not the veteran currently has 
any unfavorable ankylosis in the 
lumbosacral spine.  The examiner is 
requested to comment on the impact of 
functional loss due to pain, weakness and 
other factors on the veteran's service-
connected disability picture.  

3.  The RO should ask the examiner who 
evaluated the veteran in May 2003 to 
provide an addendum to the May 2003 
examination report.  If the examiner is 
no longer available, the veteran should 
be afforded another mental disorders 
examination in order to determine the 
etiology of the veteran's existing 
psychiatric disability.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the existing psychiatric disability 
caused or worsened by service-connected 
back disability.  The clinical bases for 
the opinion should be set forth in 
detail.  The claims folder should be made 
available to the examiner for use in 
studying the case.

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




